DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2016/0016312 to Lawrence, III et al.
Referring to claims 1, 11, and 18, Lawrence shows a system, method, and non-transitory medium encoded with processor executable instructions for automatically generating trajectories of an object comprising: a trajectory generation module comprising a visual control algorithm and at least one processor configured via computer executable instructions (“[0100] In one embodiment, the Surface Coverage Planner is composed of a number of hierarchical, modularized software components which interact to produce complex joint-space manipulator trajectories which safely and efficiently cover a given surface patch.”) to receive raw three dimensional (3-D) sensor data of an object (paragraphs 0065-0073 show various sensor means for collecting a “raw point cloud”), create a 3-D model of the object based on the raw 3-D sensor data (“[0080] The resulting refined and aligned point clouds are converted into a polygonal mesh that can be imported into professional model editing software and used for, in one example, manual model generation.”), extract object features relating to a shape and/or surface from the 3-D model of the object (paragraphs 0080-0083 show converting the point cloud into a polygonal mesh which accurately represents the scanned object), and generate trajectories based on the object features of the 3-D model of the object (paragraph 0090-0100 shows the “Surface Coverage Planner” for determining trajectories of the end effector for a surface process such as laser coating removal).
Referring to claim 2 and 12, Lawrence shows a control system of an apparatus, wherein the trajectory generation module is configured to output the trajectories to the control system for controlling the apparatus utilizing the trajectories (“[0096] The Surface Coverage Planner generates a timed sequence of robot states that covers as much of the target surface patch as possible, as quickly as possible, from a given Mobile Base location and subject to all robot, process, and environmental constraints. The most important consideration for this planner is the maximization of active processing time, but it also considers safety, robustness, and completeness as primary motivators.”).
Referring to claim 3 and 13, Lawrence shows wherein the apparatus comprises a laser apparatus configured to perform a process or action of the object based on the trajectories (laser coating removal – abstract, figure 1, paragraph 0044, 0114).
Referring to claim 4, Lawrence shows wherein the process or action of the laser apparatus comprises laser cleaning (see laser coating removal above), laser cutting, laser polishing or laser grinding of the object.
Referring to claim 5 and 14, Lawrence shows wherein an extraction of the object features comprises identifying edges and depths in the 3-D model of the object (paragraphs 0078-0079 show the process of converting point clouds using scan matching algorithms relying on “strong geometric features” such as edges and depths.   
It is noted that the term “depths” appears to be suggesting an internal volume of the object.   Claim 1, from which claim 5 depends, can extract objects relating only to the surface of the 3D model which could not include a depth.   The depths could also be considered to be differences between adjacent points in the point cloud.    Appropriate correction or explanation is requested.
Referring to claim 6 and 16, Lawrence shows wherein the trajectory generation module is further configured to display the 3-D model and associated trajectories of the object on a display of a user interface device (Figures 12 and 27).
Referring to claim 7 and 15, Lawrence shows wherein the visual control algorithm and the generating of the trajectories comprises one or more statistical models (paragraph 0004 – “appropriate models”, advanced statistical models such as the traveling salesman problem are used in paragraph 0121).
Referring to claim 8, Lawrence shows wherein key data including the object features of the 3-D model of the object is stored in a remote database (paragraph 0063).
Referring to claim 10, Lawrence shows at least one 3-D sensor or 3-D camera configured to scan the object and to provide the raw 3-D sensor data (paragraph 0007 – “In the preferred embodiment of the invention, the machine vision components are comprised of multi-spectral cameras with corresponding illumination sources that can discriminate between various layers of paint and underlying substrates, and the surface processing device is a high-power laser scanner, originally designed for laser welding, which is used to remove coatings from aeronautical surfaces.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0016312 to Lawrence, III et al as shown above in view of U.S. Patent Publication 2021/0046642 to Luis y Prado.
Referring to claims 9 and 17, Lawrence does not specifically show wherein a remote application utilizes the key data of multiple objects stored in the remote database to optimize the visual control algorithm or generation of the trajectories by applying an unsupervised machine learning technique.   Referring specifically to claim 17, Lawrence shows storing key data including the object features of the 3-D model of the object in a remote database (paragraph 0063).
The use of machine learning in a manufacturing environment for CNC and machine tool control is known from Luis y Prado (paragraphs 0003-0004) which shows “The machine learning module includes one or more computer processors. The computer processors generate, by a machine learning model trained based on one or more manufacturing parameters, a computer numerical control (CNC) configuration. The one or more manufacturing parameters define a manufacturing task to be performed by the modular robotic apparatus. The machine learning model adjusts the CNC configuration based on the sensor signals. A robotic machine tool is communicably coupled to the machine learning module and includes an end effector. The robotic machine tool is configured to operate the end effector in accordance with the adjusted CNC configuration.”
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use a machine learning models as shown in Luis y Prado to further adjust the trajectories of Lawrence because this allows the system to “refine or adjust the manufacturing process for greater accuracy” (Luis y Prado paragraph 0004).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117